Title: To Thomas Jefferson from John Rutledge, Jr., 30 August 1788
From: Rutledge, John, Jr.
To: Jefferson, Thomas


          
            
              My Dear Sir
            
            Geneva August 30th 1788
          
          I have had the honor to receive by this days post, yours of August 12th. My getting it was very accidental. In the hurry of leaving Berne it never occur’d to me telling the post master what was to be done with any letters he might receive for me, and I am indebted to a friend of mine for sending forward yours from Berne where, I imagine, from the length of time which has intervened between its date and receipt, it must have reached long ago. In a letter which I had the pleasure of writing to you from Berne, I there mentioned my having laid aside all thoughts of going to Vienna and that I should go from this Country directly into Italy. I shall not leave Geneva before the fifteenth of September.  I expect to hear from you in the interim and shall be exceedingly pleased to learn that you think the alteration of my Route well judged.
          Of all the places I have seen in my travels this pleases me the most. The wealthy and contented appearance of these happy people declares this to be the land of liberty. Everything here is gay chearful and happy and everything proclaims the superiority of the republican over every other sort of government. May such a one ever prevail in our Country is my sincere wish. We have many who are enemies to it, but their efforts are not to be feared whilst the good and great unite to defeat them.
          The people of this town have for some time past been made very uneasy by the commotions in france. They are greatly concerned in french funds and it is impossible to conceive the joy which the news of Mr. Neckars appointment has occasioned. They seem to think every thing will be immediately arranged in consequence of this change in the ministry. I hope they will not be deceived. God bless you my dear Sir and believe me to be with the purest sentiments of friendship and affection, Your much obliged and devoted Servant
          
            J Rutledge Junior
          
        